Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21125 Name of Fund: BlackRock California Municipal Income Trust II (BCL) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock California Municipal Income Trust II, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 03/01/2008  05/31/2008 Item 1  Schedule of Investments BlackRock California Municipal Income Trust II Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value California - 148.5% Anaheim, California, Public Financing Authority, Lease Revenue Bonds (Public Improvements Project), Sub-Series C, 5.771%, 9/01/34 (a)(b) $ 15,000 $ Anaheim, California, Public Financing Authority, Lease Revenue Bonds (Public Improvements Project), Sub-Series C, 5.70%, 9/01/36 (a)(b) California HFA, Home Mortgage Revenue Bonds, VRDN, AMT, Series B, 1.45%, 8/01/33 (a)(c) California HFA, Home Mortgage Revenue Bonds, VRDN, AMT, Series N, 1.20%, 8/01/21 (a)(c) California HFA, Home Mortgage Revenue Bonds, VRDN, AMT, Series R, 2.25%, 8/01/23 (c)(d) California HFA, Home Mortgage Revenue Bonds, VRDN, Series F, 6.50%, 2/01/33 (c)(d) California Infrastructure and Economic Development Bank Revenue Bonds (Kaiser Hospital Assistance I-LLC), Series A, 5.55%, 8/01/31 California Mobile Home Park Finance Authority Revenue Bonds (Palomar Estates East and West), Series A, 5.25%, 3/15/34 (e) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management Inc. Project), AMT, Series A-2, 5.40%, 4/01/25 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management Inc. Project), AMT, Series C, 5.125%, 11/01/23 California State Department of Water Resources, Power Supply Revenue Bonds, Series A, 5.375%, 5/01/12 (f) California State Department of Water Resources, Power Supply Revenue Bonds, VRDN, Series C-4, 1.48%, 5/01/22 (c) California State Department of Water Resources, Power Supply Revenue Bonds, VRDN, Series C-13, 1.26%, 5/01/22 (a)(c) California State, Various Purpose, GO, 5.50%, 11/01/33 California Statewide Communities Development Authority, Health Facility Revenue Bonds (Memorial Health Services), Series A, 5.50%, 10/01/33 California Statewide Communities Development Authority Revenue Bonds (Catholic Healthcare West), Series E, 5.50%, 7/01/31 California Statewide Communities Development Authority Revenue Bonds (Kaiser Permanente), Series A, 5.50%, 11/01/32 California Statewide Communities Development Authority Revenue Bonds (Sutter Health), Series B, 5.50%, 8/15/34 Chabot-Las Positas, California, Community College District, GO (Election of 2004), Series B, 5%, 8/01/31 (d) Portfolio Abbreviations To simplify the listings of BlackRock California Municipal Income Trust II's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) HFA Housing Finance Agency COP Certificates of Participation IDR Industrial Development Revenue Bonds GO General Obligation Bonds VRDN Variable Rate Demand Notes 1 BlackRock California Municipal Income Trust II Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds (000) Value Chula Vista, California, IDR (San Diego Gas and Electric Company), AMT, Series B, 5%, 12/01/27 $ 2,690 $ 2,614,922 Corona-Norco Unified School District, California, Community Facilities District Number 98-1, Special Tax Bonds, 5.10%, 9/01/32 (d) 6,000 6,109,620 Etiwanda School District, California, Public Financing Authority, Local Agency Revenue Refunding Bonds, 5%, 9/15/32 (g) 1,100 1,128,413 Foothill/Eastern Corridor Agency, California, Toll Road Revenue Bonds, Senior Lien, Series A, 5.40%, 1/01/26 (b)(h) 15,470 6,729,141 Foothill/Eastern Corridor Agency, California, Toll Road Revenue Bonds, Senior Lien, Series A, 5.42%, 1/01/30 (b)(h) 4,890 1,680,449 Foothill/Eastern Corridor Agency, California, Toll Road Revenue Refunding Bonds, 6.12%, 1/15/30 (b) 6,550 1,712,759 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.625%, 6/01/13 (f) 2,900 3,312,322 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.75%, 6/01/13 (f) 9,000 10,330,830 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series B, 5.50%, 6/01/13 (f) 5,650 6,163,924 La Quinta, California, Redevelopment Agency, Tax Allocation Bonds (Redevelopment Project Area Number 1), 5.125%, 9/01/32 (d) 5,000 5,047,500 Los Angeles, California, Department of Water and Power, Waterworks Revenue Refunding Bonds, Series A, 5.125%, 7/01/41 (i) 5,500 5,559,895 Los Angeles, California, Regional Airports Improvement Corporation, Lease Revenue Bonds (American Airlines Inc.), AMT, Series C, 7.50%, 12/01/24 1,785 1,668,493 Oxnard, California, Improvement Bond Act of 1915, Special Assessment Bonds (District Number 01-1 - Rice Avenue), 5.625%, 9/02/27 1,905 1,768,507 Oxnard, California, Improvement Bond Act of 1915, Special Assessment Bonds (District Number 01-1 - Rice Avenue), 5.70%, 9/02/32 1,900 1,742,737 Poway, California, Unified School District, Special Tax Bonds (Community Facilities District Number 6), 5.50%, 9/01/25 1,500 1,510,050 Poway, California, Unified School District, Special Tax Bonds (Community Facilities District Number 6), 5.60%, 9/01/33 1,700 1,702,839 Rohnert Park, California, Financing Authority, Mobile Home Park Revenue Bonds (Rancho Felix Mobile Home Park), Series A, 5.625%, 9/15/28 2,470 2,440,335 Sacramento County, California, Sanitation District Financing Authority, Revenue Bonds (Sacramento Regional County Sanitation District), 5%, 12/01/36 (i) 2,400 2,442,744 San Bernardino County, California, Special Tax Bonds (Community Facilities District Number 2002-1), 5.90%, 9/01/33 6,000 5,640,300 San Diego, California, Unified School District, GO (Election of 1998), Series D, 5.25%, 7/01/23 (i) 8,665 9,444,070 2 BlackRock California Municipal Income Trust II Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value San Francisco, California, City and County Redevelopment Agency, Community Facilities District Number 1, Special Tax Bonds (Mission Bay South Public Improvements Project), 6.25%, 8/01/33 $ $ San Joaquin Hills, California, Transportation Corridor Agency, Toll Road Revenue Refunding Bonds, Series A, 5.46%, 1/15/34 (b)(j) Santa Clarita, California, Community Facilities District Number 02-1, Special Tax Refunding Bonds (Valencia Town Center Project), 5.80%, 11/15/25 Santa Clarita, California, Community Facilities District Number 02-1, Special Tax Refunding Bonds (Valencia Town Center Project), 5.85%, 11/15/32 Santa Rosa, California, Wastewater Revenue Refunding Bonds, Series B, 5.35%, 9/01/25 (b)(d) South Tahoe, California, Joint Powers Financing Authority, Revenue Refunding Bonds (South Tahoe Redevelopment Project Area Number 1), Series A, 5.45%, 10/01/33 Stockton, California, Unified School District, GO (Election of 2005), 5%, 8/01/31 (a) Tustin, California, Unified School District, Junior Lien Special Tax Bonds (Community Facilities District Number 97-1), Series B, 5.60%, 9/01/29 University of California, General Revenue Bonds, Series A, 5%, 5/15/33 (d) Val Verde, California, Unified School District Financing Authority, Special Tax Refunding Bonds, Junior Lien, 6.25%, 10/01/28 Western Placer, California, Unified School District, COP (School Facilities Project), VRDN, Series A, 1.35%, 8/01/26 (a)(c) Puerto Rico - 4.4% Puerto Rico Commonwealth, GO, Refunding, VRDN, Series A-7, 1.70%, 7/01/33 (c) Puerto Rico Commonwealth, Public Improvement, GO, Refunding, VRDN, Series A-3, 1%, 7/01/29 (a)(c) Total Municipal Bonds (Cost - $169,422,177) - 152.9% Municipal Bonds Transferred to Tender Option Bond Trusts (l) California - 15.9% California State Department of Water Resources Revenue Bonds (Central Valley Project), Series AE, 5%, 12/01/29 California State University and Colleges, Systemwide Revenue Bonds, Series A, 5%, 11/01/39 (a) Santa Clara County, California, Financing Authority, Lease Revenue Refunding Bonds, Series L, 5.25%, 5/15/36 Total Municipal Bonds Transferred to Tender Option Bond Trusts (Cost - $17,859,328) - 15.9% 3 BlackRock California Municipal Income Trust II Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Corporate Bonds Value Multi-State - 3.7% Charter Mac Equity Issuer Trust, 5.75%, 4/30/15 (k) $ $ 525,665 Charter Mac Equity Issuer Trust, 6%, 4/30/15 (k) Charter Mac Equity Issuer Trust, 6%, 4/30/19 (k) Charter Mac Equity Issuer Trust, 6.30%, 4/30/19 (k) Total Corporate Bonds (Cost - $4,000,000) - 3.7% Short-Term Securities Shares CMA California Municipal Money Fund, 1.24% (m)(n) Total Short-Term Securities (Cost - $243) - 0.0% Total Investments (Cost - $191,281,748*) - 172.5% Other Assets Less Liabilities - 1.5% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (10.7%) Preferred Shares, at Redemption Value - (63.3%) Net Assets Applicable to Common Shares - 100.0% $ 113,648,879 * The cost and unrealized appreciation (depreciation) of investments as of May 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 179,112,394 Gross unrealized appreciation $ 7,229,728 Gross unrealized depreciation (2,512,327 ) Net unrealized appreciation $ 4,717,401 (a) FSA Insured. (b) Represents a zero coupon bond; the interest rate shown reflects the effective yield at the time of purchase. (c) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (d) AMBAC Insured. (e) ACA Insured. (f) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (g) Assured Guaranty Insured. (h) Security is collateralized by Municipal or U.S. Treasury Obligations. (i) FGIC Insured. (j) MBIA Insured. (k) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. The Trust is not obligated for costs associated with the registration of restricted securities. (l) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as a collateral in a financing transaction. (m) Represents the current yield as of report date. (n) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Activity Dividend Income CMA California Municipal Money Fund 6 $ 4 4 BlackRock California Municipal Income Trust II Schedule of Investments May 31, 2008 (Unaudited)  Forward interest rate swaps outstanding as of May 31, 2008 were as follows: Notional Amount Unrealized (000) Appreciation Pay a fixed rate of 3.72% and receive a floating rate based on 1-week (SIFMA) Municipal Swap Index rate Broker, JPMorgan Chase Expires August 2028 $ 7,000 $ 80,472 Pay a fixed rate of 3.841% and receive a floating rate based on 1-week (SIFMA) Municipal Swap Index rate Broker, Citibank NA Expires June 2038 $ 5,900 45,206 Total $ 125,678 5 Item 2  Controls and Procedures 2 (a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2 (b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a- 3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock California Municipal Income Trust II By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock California Municipal Income Trust II Date: July 18, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock California Municipal Income Trust II Date: July 18, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock California Municipal Income Trust II Date: July 18, 2008
